                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                      )               BK No.:      15-24221
Michael J. and Julie A. Dunkirk             )
                                            )               Chapter: 7
                                            )
                                                            Honorable LaShonda Hunt
                                            )
                                            )               Joliet
               Debtor(s)                    )

                ORDER FOR ALLOWANCE OF ADMINISTRATIVE EXPENSE

                THIS MATTER BEING HEARD on the Trustee's final request for the allowance of
fees and expenses of administration, notice having been given and the Court being duly advised, IT IS
HEREBY ORDERED that:

  1. the Trustee's compensation and expenses are allowed as follows:

       Trustee's compensation $1,624.31
       Trustee's expenses $7.05


  2. Trustee is authorized to pay the above allowed compensation and expenses.




                                                         Enter:


                                                                  Honorable LaShonda A. Hunt
Dated: May 07, 2021                                               United States Bankruptcy Judge

 Prepared by:
 Cindy M. Johnson
 Chapter 7 Trustee
 140 S. Dearborn St., Suite 1510
 Chicago, Illinois 60603
